Citation Nr: 1739484	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-36 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a peripheral nerve disorder of the upper and lower extremities, claimed as peripheral neuropathy due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2014 and September 2016, the Board remanded the claim for additional evidentiary development.

The Board has recharacterized the peripheral neuropathy claim more broadly as a claim for a peripheral nerve condition to more broadly reflect that the Veteran seeks service-connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  A peripheral nerve disorder is not shown in service or within the initial post separation year; and competent evidence has not been presented showing that the Veteran has peripheral nerve condition, including peripheral neuropathy, etiologically related to service to include herbicide exposure.

2.  A peripheral nerve disorder, including peripheral neuropathy, of the lower extremities is not established by competent evidence of record.


CONCLUSION OF LAW

The criteria for service connection for a peripheral nerve disorder of the upper and lower extremities are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran to include records from the Social Security Administration (SSA).  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination, and obtained a medical opinion on his behalf that is supported by a complete rationale.

It is noted that the Veteran's claim was remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.


II.  Service Connection

VA received a claim for service connection for peripheral neuropathy of the upper and lower extremities in January 2009.  The Veteran argues the claimed disability is related to herbicide exposure while serving in the Republic of Vietnam.  See VA Forms 21-526 (January 2009).  It is noted that the Veteran served in the Republic of Vietnam during the applicable period to presume his exposure to certain designated herbicide agents during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In January 2009 correspondence, the Veteran reported that "I have not sought medical treatment for Peripheral Neuropathy as yet because I did not realize why my hands and feet would be numb with tingling until now."  See VA Form 21-4138 (January 2009).

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Organic disease of the nervous system, which includes peripheral nerve conditions, shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection based on exposure to designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  Early onset peripheral neuropathy is one of the diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309.  However, for the presumption to apply, peripheral neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicide.  38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, service connection may be established with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for a peripheral nerve condition including peripheral neuropathy of the upper and lower extremities, to include as due to herbicide exposure.  A peripheral nerve disorder is not shown in service or within the initial post separation year; and competent evidence has not been presented showing that the Veteran has peripheral nerve disorder including peripheral neuropathy (upper or lower extremities) etiologically related to service, to include herbicide exposure.  Also, during the appeal period, a peripheral nerve disorder, including peripheral neuropathy, of the lower extremities is not established by competent evidence of record.

STRs include report of separation examination dated in April 1970, which reflects normal clinical evaluation of the upper and lower extremities, and neurologic system.  On the history part of that exam, the Veteran had no neurological complaints or history of problems with his upper or lower extremities.  He denied "neuritis."

Although "peripheral neuropathy" of the extremities is recorded in VA treatment notes dated since 2009, nearly 40 years after service separation, these assessments are not supported by objective findings or EMG testing.  In fact, VA treatment notes consistently show no gross focal neurological deficits.  During treatment for neutropenic fever in July 2012, neurological evaluation showed intact cranial nerves intact, no impairment of strength (5/5) or deep tendon reflexes, and intact sensation.  Medical records associated with the Veteran's SSA claim are silent for peripheral nerve condition including peripheral neuropathy.

Report of VA examination dated in December 2016 reflects a comprehensive neurological evaluation of the Veteran for peripheral neuropathy that included in-person examination of the Veteran, EMG testing, and review of the claims file.  The examiner indicated that the Veteran had a peripheral nerve condition, diagnosed as bilateral carpal tunnel syndrome and right ulnar neuropathy-date of diagnosis was December 28, 2016.  The Veteran reported the onset of symptoms as just prior to 2004 when he was "having leukemia" and his hands and feet would become numb.  He described his symptoms as episodes of sudden numbness of the feet and a sensation of loss of circulation, which he treats with removing shoes and massaging the feet.  He reported that his hand symptoms occur during the night mostly.  The Veteran denied "tingling" sensation of the extremities but rather reported "I have a lot of cramps.  The VA gave me some pills (baclofen) for it and it helps.  I have a lot varicose veins in this leg (left) and I don't' know if it has anything to do with it."  The Veteran denied having ever had prior EMG testing and indicated that his oncologist had not diagnosed or treated him for peripheral neuropathy.  On exam, the Veteran reported mild intermittent pain and mild numbness of both upper extremities.  He denied pain, paresthesias or dysesthesias, and numbness of either lower extremity.  Muscle strength was normal throughout.  No atrophy or trophic changes were found.  Sensory exam was normal.  Reflexes were normal except at the ankles they were hypoactive (1+).  Gait was normal.  Medial nerve testing showed no Phalen's sign or Tinel's sign, bilaterally.  There was mild incomplete paralysis of the median nerve, bilateral; and mild incomplete paralysis of the right ulnar nerve.  No lower extremity nerve impairment was shown.  EMG testing on December 29, 2016 showed abnormal upper extremities and normal lower extremities (Physiatrist found bilateral carpal tunnel syndrome and non-localized right ulnar neuropathy).

Following the examination, the VA examiner opined in December 2016 that the conditions claimed were less likely than not attributable to service to include herbicide exposure.  The rationale was as follows:

The veteran described the onset of his claimed condition to occur just before 2004.  The available medical records do not show the veteran to have a peripheral neuropathy condition which started during active duty or within a year of presumed exposure to herbicides while on active duty.

Although the veteran was previously diagnosis of idiopathic peripheral neuropathy, the diagnosis of idiopathic peripheral neuropathy was not found to be a current diagnosis by this C&P examiner or by the Physiatrist examiner on 12/28/2016.  Of note, the VA Primary Care note dated 06/16/2009 mentions the veteran to have a past medical history of idiopathic neuropathy, however, the exam did not document objective evidence of this condition, the examiner noted the veteran was asymptomatic and no prior history was found in the medical record.

No peripheral neuropathy condition of the lower extremities was found during this examination.  The veteran was found to have bilateral carpal tunnel syndrome of the upper extremities.

Carpal tunnel syndrome did not start while on active duty or within one year of release from active duty.

Carpal tunnel syndrome (CTS) refers to the complex of symptoms and signs brought on by compression of the median nerve as it travels through the carpal tunnel.

Carpal tunnel syndrome: Treatment and prognosis. Milind J Kothari, DO [citation omitted].

Review of the medical literature to include National Institutes of Health and Pubmed reveal the weight of the available evidence does not show exposure to herbicides to cause carpal tunnel syndrome.

The Physiatrist noted finding of non-localizable right upper extremity ulnar neuropathy which was attributed to a ski rope injury, and this finding is not attributed to the veteran's active duty service.

In an April 2017 addendum, the examiner again opined that the Veteran did not have bilateral lower extremity peripheral neuropathy.  He clarified that:

During the December 2016 examination the veteran was found to have bilateral medial nerve neuropathy which is mostly likely caused by compressive entrapment and attributed to carpal tunnel syndrome.  The veteran was found to have an ulnar neuropathy which was attributed to a ski rope accident.

A literature search was conducted to assess the possibility of the veteran's neuropathy to be caused by exposure to herbicides.  Review of the medical literature to include National Institutes of Health and Pubmed reveal the weight of the available evidence does not show exposure to herbicides to cause carpal tunnel syndrome.  The ulnar neuropathy was attributed to a ski accident.

The question of a delay-onset chronic neuropathy cause by herbicide exposure is considered.  The institute of medicine concluded, "...there is inadequate or insufficient evidence to determine whether there is an association between exposure to the COIs and delayed-onset chronic neuropathy."

IOM (Institute of Medicine). 2014.  Veterans and Agent Orange: Update 2012.  Washington, DC: The National Academies Press.
It is this examiner's medical opinion that the current peripheral neuropathy conditions were less likely than not caused by the veteran's conceded in-service exposure to herbicides.

The e-folder has been reviewed as part of the current examination.

The medical evidence when considered in its entirety does not support the claim for service connection for a neurological condition of the extremities to include peripheral neuropathy on a direct basis or presumptive basis.

Although VA has conceded the Veteran's exposure to herbicide agents during his active duty, competent evidence linking a neurological disorder, including peripheral neuropathy, to service or herbicide exposure has not been presented.  Rather, the April 2017 VA medical opinion reflects that bilateral upper extremity neurological disorders shown are not related to service or herbicide exposure.  This opinion further reflects that there is no objective evidence to support the presence of neurological disorder of either lower extremity.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  Without proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the Board observes that a peripheral nerve disorder including peripheral neuropathy of the lower extremities was not shown on recent VA neurological examination in December 2016 and that the assessments for peripheral neuropathy of the lower extremities in VA treatment records were not predicated on any neurological evaluation or EMG testing.  But rather, the VA treatment record notations for peripheral neuropathy appear to be based on the Veteran's self-diagnosis of peripheral neuropathy to describe his symptoms.  Furthermore, the record shows that Veteran's oncologist had not diagnosed or treated him for peripheral neuropathy of either the upper or lower extremities.

The Board assigns greater probative value to the December 2016 VA neurological evaluation and opinion that included EMG testing, which showed normal results for the lower extremities.  The Board also assigns greater probative value to the April 2017 VA medical opinion addendum.  The VA medical opinions dated in 2016 and 2017 were prepared by a skilled, neutral medical professional after examination of the Veteran, review of the claims file, and consideration of relevant literature on the subject matter.  Also, the Board observes that the VA medical opinion and the addendum are supported by a complete rationale.  As such, the Board finds (1) the peripheral nerve disorders shown on December 2016 VA examination are not etiologically related to service or herbicide exposure, and (2) a true peripheral nerve disorder of the lower extremities is not shown during this appeal notwithstanding the VA treatment notes.

The Board accepts that the Veteran earnestly believes he has a peripheral nerve disorder related to herbicide exposure in service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is neither competent to diagnose himself with a peripheral nerve disorder, or to link any properly diagnosed peripheral nerve disorder to disease or injury incurred in service, including exposure to herbicide agents.  While the Veteran is competent to report his symptoms (i.e. numbness), the etiology for those symptoms is not susceptible to lay observation, unlike a broken leg.  Here, the Veteran lacks the requisite medical training or expertise to either diagnose himself with a peripheral nerve disorder or to formulate a competent opinion on the cause of any disorder(s) shown.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

With respect to the etiology of the Veteran's upper extremities' nerve disorders, the Board assigns greater probative value to the 2016 VA medical opinion and its 2017 addendum-to the effect that the upper extremities' conditions are less likely than not related to service or herbicide exposure based on the Veteran's history, current examination, and review of the literature.

The Veteran has not presented a favorable medical opinion to weigh against the negative VA medical opinion.

On balance, the weight of the evidence is against the claim.  Accordingly, the claim is denied.  There is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
ORDER

Service connection for a peripheral nerve disorder of the upper and lower extremities, claimed as peripheral neuropathy due to herbicide exposure, is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


